Manning, C. J.
The clerk of this court refused to file the transcript of appeal in this case until ten dollars was deposited with him for costs. The defendant refused to pay any sum, and takes this rule on the clerk to compel him to file the transcript. The clerk answers that our rules require a deposit of twenty dollars or a bond for fifty before any transcript can be filed, and he has demanded only ten because of the provision that on no criminal cause shall the costs of the clerk of this court exceed ten dollars. Rev. Stats., sec. 756.
Our law directs that on the granting of an appeal in criminal causes, the clerk of the lower court shall make the transcript and cause it to be filed in this court and that our clerk shall not require any security for costs. Rev. Stats., sec. 1002. The obvious intention of the Legislature is to afford those who are convicted of appeal-able offences every facility to have the law which has been applied to their cases reviewed by this court. In enacting that the clerk of the court shall not require any security for costs, it includes ex vi termini, the prohibition of demanding any deposit of money, for the bond could, in most cases, be more easily given than the deposit be made.
The costs of criminal prosecution are to be paid by the several parishes (outside of New Orleans) in which the offences may have been committed. Rev. Stats., sec. 1042. It must be presumed this means when the convicted party is unable to pay them, for it would be monstrous that the public treasury of any parish or of the city should bear the costs of a criminal prosecution when the party convicted is able to pay, and the judgment or sentence is, as it always must be, that he shall pay them.
' No obstacle can be interposed by the clerk to a defendant in a criminal cause in bringing his appeal up for review, either by requiring security or a deposit of money.

Rule made absolute.